FILED
                             NOT FOR PUBLICATION                           DEC 12 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10028

                Plaintiff - Appellee,            D.C. No. 4:13-cr-00501-RCC

  v.
                                                 MEMORANDUM*
JOSE LUIS MUNOZ-GARCIA,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Marvin E. Aspen, District Judge, Presiding**

                            Submitted December 9, 2014***

Before:         WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Jose Luis Munoz-Garcia appeals from the district court’s judgment and

challenges his guilty-plea conviction and 70-month sentence for reentry after



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Marvin E. Aspen, Senior United States District Judge
for the Northern District of Illinois, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Munoz-Garcia contends that his conviction and sentence violate the Fifth

and Sixth Amendments because the fact of the prior conviction that subjected him

to enhanced penalties under section 1326(b)(2) was not alleged in the indictment.

As Munoz-Garcia acknowledges, we are bound by Almendarez-Torres v. United

States, 523 U.S. 224, 239-47 (1998), in which the Supreme Court rejected this

argument.

      AFFIRMED.




                                         2                                   14-10028